Mangano, J.,
dissents and votes to affirm the order insofar as appealed from, with the following memorandum: In its cross motion for summary judgment, the defendant, which is the estate of the deceased surety, alleged that the plaintiff creditor and the principal debtor had altered the principal contract by extending the principal debtor’s time to pay, and that the deceased surety, and his estate, were thereby discharged. However, it is well settled that there must be a "new and sufficient consideration” to support such an extension agreement "in order for the extension to release or discharge the surety” (63 NY Jur 2d, Guaranty & Suretyship, § 216).
The creditor’s acceptance, after maturity of the note, of payments by the principal debtor against accruing interest, as alleged by the defendant, is not sufficient consideration to support an agreement for an extension of time to pay (Olmstead v Latimer, 158 NY 313; 63 NY Jur 2d, Guaranty & Suretyship, § 223).
Accordingly, the defendant was not discharged by operation of law, and the order must be affirmed insofar as appealed from.